Order entered January 16, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00822-CR

                         WILLIAM TRAVIS HENDRIX, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-82997-2017

                                           ORDER
       The reporter’s record was filed December 12, 2018. Missing from the record are State’s

exhibits 58 and 59, offered and admitted at trial. We ORDER court reporter Antoinette Varela

to file, WITHIN FOURTEEN DAYS of the date of this order, a supplemental reporter’s record

containing true and correct playable copies of State’s Exhibit 58 and 59.


                                                      /s/   LANA MYERS
                                                            JUSTICE